



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Amrane c. Abraham, 2021 ONCA 536

DATE : 20210722

DOSSIER : M52655 (C68905)

La juge Thorburn (juge saisie de
    la motion)

ENTRE

Tahar Amrane

Requérant

et

Carolee Abraham

Intimée

Tahar Amrane, en personne

Nicholas Rolfe, pour lintimée

Date de laudience : le 21 juillet
    2021 par visioconférence

INSCRIPTION

[1]

Le requérant, Tahar Amrane, se représente lui-même.
    Il présente une requête en prorogation de délai pour réviser la décision de la
    juge Benotto de cette cour. Elle a rejeté la requête en prorogation pour mettre
    son appel en état.

[2]

Lappel porte sur une ordonnance rejetant sa
    poursuite en vertu des règles 21 et 25 des
Règles de procédure civile
,
    R.R.O. 1990, Règl. 194.

[3]

La poursuite est contre Carolee Abraham, une
    employée de la ville de Toronto, pour ne pas avoir fourni des services en
    français. Sa déclaration se base sur la
Charte canadienne des droits et
    libertés
.

[4]

La juge de première instance avait déterminé que
    la poursuite navait aucune chance de succès, et était frivole et vexatoire.

[5]

La juge Benotto a rejeté la requête en
    prorogation pour mettre son appel en état parce que, entre autres, un individu
    ne peut être responsable des dommages en vertu de la
Charte
: voir
Vancouver
    (Ville) c. Ward
, 2010 CSC 27 [2010] 2 R.C.S. 28. De plus, même si M.
    Amrane avait procédé contre la ville de Toronto, une telle poursuite contre la
    ville est interdite par la
Loi de 2006 sur la cité de Toronto
, L.O.
    2006, c. 11, annexe A et la
Loi de 1997 sur le programme Ontario au travail
,
    L.O. 1997, c. 25, annexe A
.
La juge Benotto a donc conclu que

la
    justice de laffaire exige que la prorogation soit refusée.

[6]

Le requérant soumet quil ne cherche pas des
    dommages, mais daméliorer laccès aux services en français. Malheureusement,
    sa déclaration ne comprend quune demande pour les dommages.

[7]

En vertu du fait que la déclaration qui était
    devant la juge Benotto et qui est devant moi est contre lindividu Carolee
    Abraham seul, quun individu ne peut être responsable des dommages en vertu de
    la
Charte,
la justice de laffaire exigeait que la prorogation soit refusée
    par la juge Benotto et la demande de délai pour réviser la décision de la juge
    Benotto est donc rejetée.

J.A.
    Thorburn j.c.a.


